Title: From Alexander Hamilton to Henry Knox, 8 October 1794
From: Hamilton, Alexander
To: Knox, Henry


Carlisle [Pennsylvania] October 8, 1794
My Dear General
Hodgsdon is a worthy man but between us incompetent to a great operation. It is impossible in my judgment that transportation should be so difficult to procure as he makes it. The troops are every where a head of their supplies.
Before I left Town I directed some Cloathing to be forwarded. Not an iota of them has arrived or that I can find had been sent so late as the 6th & some of the Militia must remain from nakedness. He seems to me to content himself with waiting for the waggons that come to look for him without sending in quest of them. If Pensylvania Waggons were scarce Jersey ones might have been had to bring on the supplies destined for this place. For Gods sake My Dear Sir see to the affair. Let some cloathing come forward— I mean coats or Jackets & Overalls & some shirts. They are in store & there can be no good excuse for the delay. One half the blankets directed may be retained, For there is not so great a want of this article as was expected.
Adieu   God bless you
A Hamilton
P. The waggons go now at the rate only of 15 Miles a day. I have some destined from this place go at the rate of 20 by promising an extra compensation proportioned to their celerity.

General Knox
